       Case 2:20-mj-00177-CKD Document 9 Filed 12/10/20 Page 1 of 1

                                                                            FILED
                        UNITED STATES DISTRICT COURT                December 10, 2020
                       EASTERN DISTRICT OF CALIFORNIA                CLERK, US DISTRICT COURT
                                                                       EASTERN DISTRICT OF
                                                                            CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:20-MJ-00177-CKD-2

                 Plaintiff,

       v.                                            ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
ANGEL ISMAEL RAMIREZ,

                 Defendant.

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release ANGEL ISMAEL RAMIREZ ,

Case No. 2:20-MJ-00177-CKD-2 Charge 21USC § 846, 841(a)(1) , from custody

for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                          X   Unsecured Appearance Bond $           25,000

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                          X   (Other): Pretrial conditions as stated on the record.

       Issued at Sacramento, California on December 10, 2020 at 2:00




                                    By:

                                          Magistrate Judge Allison Claire
